Title: From John Adams to Henry Channing, 7 April 1819
From: Adams, John
To: Channing, Henry



dear Sir
Quincy April 7th 1819

I thank you for your favour of the 31st March and the two newspapers inclosed, the History of the Old Lady and the Epilogue, have entertained and instructed me their wit and humour and Allegory are less malicious and more Significant than is Common in our American political Anama’s—how happens has it happened that Connecticut has monopolized the wit and humour of the Continent it has certainly produced more Attick Salt than all the rest—? have you a mountain, or a Spring, of Attic Salt in Connecticut—
But to be a little more grave the Peace of 80 three and the restoration of the refugee produced a kind of counter revolution—throughout the whole of the thirteen States—the Old Torys with their Aristocratical connections with the assistance of their Old black Regiment of Priests high and low recovered an ascendency for a time and you and I know how they use it—a Volume upon this Subject would not be a amiss—not to mention Banks—nor a million other things I will only hint at one or two in Massachussets—no drinking Gambling young heir ever Squandered the Patrimony of his Ancestors with more Prodigal extravagance and folly than the Massachussets did—of their lands at Chenango and Gen Genesee genesee and some of their lands in the district of Main—I will just hint at one other of their Gambols their Hartford Convention and their remonstrances against the late War—but sir I must restrain my anger against the Tory’s and soften myself into good humour by subscribing myself kindly and / sincerely your obliged friend / and humble Servant.
John Adams